Citation Nr: 1621479	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.
 
2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.
 
3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), and to also include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge. A transcript of the hearing is in the Veteran's file.  Since that time, the Veterans Law Judge who conducted the hearing retired.  In March 2016, the Veteran was notified of this occurrence and offered the opportunity for a new hearing before another Veterans Law Judge.  The Veteran did not respond.  Therefore, the Board will continue with the adjudication of his appeal.

In November 2013 and November 2014, the Board remanded the case for further development, which has been completed.  As such, the Veteran's claims have returned to the Board.

While on appeal, in a rating decision in February 2015, the RO granted service connection for the right shoulder and dermatitis, which had previously been on appeal after being denied by the RO.  As the Veteran has not appealed either the evaluations or effective dates assigned these disabilities, these matters are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In this regard, the Board specifically notes that the RO appears to have inferred the issue of entitlement to an increased evaluation for his service-connected tinea versicolor with dermatitis and eczema (previously rated as tinea versicolor).  It is noted that the RO merged these two disabilities in the February 2015 rating decision when it granted service connection for dermatitis.  In so doing, it also increased the Veteran's evaluation from 0 percent to 10 percent effective February 6, 2015.  However, there is no indication that the Veteran filed a notice of disagreement with this decision.  Therefore, its inclusion in the February 2015 Supplemental Statement of the Case was premature and unsupported.  Rather, the Veteran's original dermatitis claim that was on appeal before the Board has been resolved in full.   Accordingly, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.   Accordingly, the Board does not have jurisdiction to review this appeal in regard to an increased rating.

The issues of entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, and COPD, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's patellofemoral pain syndrome of the right knee has been manifested by a limitation of motion to 96 degrees of flexion with pain, and no evidence of ankylosis, instability, non union, malunion, or dislocation.

2.  The Veteran's degenerative joint disease of the shoulder, degenerative disc disease of the lumbar spine, rotator cuff tendonitis, chronic bilateral elbow strain, chronic bilateral wrist strain, left knee patellofemoral pain, and bilateral calcaneal spurs, all diagnosed disabilities, are not shown by the medical evidence of record to have been caused by or incurred in service, nor is such presumed to be the result of undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2015).

2.  The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, as in the claim for the right knee, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Specifically, in a letter dated in August 2008, VA provided notice to the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish the degree of disability and the effective date in accordance with the requirements in Dingess, supra.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to the matters herein decided.  38 C.F.R. §§ 3.159(b), (c), (e).  The evidence associated with the claims file consists of the service treatment records (STRs), service personnel records, private treatment records, VA outpatient treatment records, a VA examination report, and the Veteran's statements.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection and increased evaluation.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  The resulting medical opinions are considered adequate for adjudication purposes, because they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  Hence, the Board finds that VA examinations, in tandem with the other VA and private medical reports of record, may be accepted as adequate without further VA examination.  38 C.F.R. § 3.326.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for hypertension and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  As the Veteran's degenerative joint disease of the right shoulder and degenerative disc disease of the lumbar spine are considered chronic conditions under the statute, service connection may be established based upon a showing of continuity of symptomatology.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 8 Vet. App. 202; 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

The Veteran's right knee is currently evaluated as 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5260.  Separate evaluations for instability can be considered. See VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, dislocation, or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his (or her) claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Right Knee

The Veteran contends that his service-connected right knee is worse than reflected by his current evaluation of 10 percent.  In this regard, the Veteran has testified that his right knee cause great pain that affects his normal working motion.

A review of the Veteran's outpatient treatment records reflect that he has been seen for continued complaints of right knee pain and limitation of motion.  There has been no indication of a loss of flexion less than 96 degrees, extension greater than 0 degrees, instability, malunion, non union, or ankylosis.

The Veteran was provided with a VA examination in September 2008.  The examination revealed that the Veteran has a diagnosis of status post surgery for debridement, meniscus repair, and lateral release with residuals scars.  At the examination, the Veteran reported that he had surgery in 1996 and 2000.  He had complaints of pain, stiffness, giving way, lack of endurance, locking, and fatigability.  His pain is currently relieved with Tylenol.  Examination of the right knee showed that there is guarding of movement.  There were no signs of edema, effusion, weakness, tenderness, redness, or heat. There was no subluxation, genu recurvatum, or locking pain.  There was crepitus found in the right knee.  Range of motion revealed a flexion 96 degrees and extension of 0 degrees.  On the right, the joint function is additionally limited by pain after repetitive use and pain has the major functional impact.  The joint on the right is not additionally limited by the following after repetitive use by fatigue, weakness,  lack of endurance, or incoordination.  There is no additional limitation in degree.

The Veteran was provided with a VA examination in March 2011.  The VA examination showed that the Veteran reported constant joint pain.  On examination of the right knee it was normal to appearance.  There was no edema or effusion. There was tenderness of the patella.  Range of motion revealed a flexion of 120 degrees and extension of 0 degrees, with pain on flexion beginning at 100 degrees.  There was no change in the range of motion secondary to pain, fatigue, or lack of endurance.  The knees were stable and muscle strength was equal.

The Veteran was provided with an additional VA examination in January 2015.  The examiner noted ranges of motion for the right knee as flexion 120 degrees and extension of 0 degrees.  There was objective evidence of painful motion noted.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis, recurrent subluxation, instability, or effusion noted.  The examiner noted that the Veteran had a meniscus condition of the right side that presented with frequent episodes of joint pain.  The examiner diagnosed the Veteran with right knee tendonitis/tendonosis.

Joints

The Veteran contends that he suffers from generalized joint pain that is the result of his military service.  In this regard, the Veteran has testified that he began experiencing such joint pain shortly after returning from Southwest Asia in 1991.

The service treatment records show no complaint, finding, treatment, or diagnosis of generalized joint pain.  

VA outpatient treatment records from Oklahoma City on August 2008 show that the Veteran was treated for right shoulder pain.

The Veteran was provided with an additional VA examination in January 2009.  The VA examination showed that the Veteran complained of joint pain in all joints which is constant and dull.  The Veteran reported that the pain is usually increased by weather changes.  The Veteran was diagnosed with chronic bilateral strain of the elbows, knees, hips, ankles, and right shoulder.  He was also diagnosed with degenerative joint disease of the cervical spine, lumbar spine, and the right shoulder.

Outpatient treatment reports VA Medical Center from April 2008 through May 2011 failed to show complaints, symptoms, treatment, or a diagnosis of chronic joint pain of an unknown diagnosis or etiology.  These records show low back pain with spinal stenosis.  No other joints are listed on the problem list and a review of the records fails to show chronic and ongoing treatment for multiple joint pain.

The Veteran was provided with a VA examination in March 2011.  At the examination, the Veteran stated that he has pain in every joint in his body that started after the Gulf War.  He stated that the joints swell, are stiff, and crack and pop with movement.  On examination, the Veteran was found to be well-developed, well-nourished, and in no distress.  Posture and gait were normal and the Veteran walked without the assistance of any device.  Musculoskeletal examination showed that there is tenderness along the deltoid with range of motion within normal limits.  The Veteran has a diagnosis of degenerative arthritis of the shoulders.  There was tenderness over the bilateral elbows with normal range of motion and no swelling or erythema.  The Veteran has a diagnosis of tendonitis of the elbows.  There was mild tenderness over the wrists with normal range of motion.  The Veteran has a diagnosis of ganglion cyst of the wrist.  There was tenderness over the hands and fingers with normal range of motion.  The Veteran has a history of fractured fingers.  There was no tenderness over the hips with painful motion on testing.  The Veteran has a diagnosis of bursitis of the bilateral hips.  There was mild tenderness over the knees with normal range of motion.  The Veteran was already noted to be service-connected for patella femoral pain syndrome.  There was no tenderness of the bilateral ankles.  There was normal range of motion of the ankles. There was no abnormality of the feet noted.  There was no additional functional limitation of the joints on repeated testing.  There was no evidence of muscle atrophy.  There was normal muscle tone and strength.  This disability has been diagnosed as degenerative arthritis of the joints to include the right shoulder tendonitis of the left shoulder, epicondylitis of the bilateral elbows, bursitis of the bilateral hips, and patellofemoral pain syndrome of the bilateral knees.  The examiner opined that, in review of the currently available medical literature there is no evidence that the Veteran's chronic joint complaints diagnosed as bilateral trochanteric bursitis,  patellofemoral syndrome, bilateral epicondylitis, or tendonitis of the left shoulder are related to a specific exposure event while serving in Southwest Asia.

In an undated letter, a private chiropractor stated that the Veteran had persistent joint pain as a result of participation in Desert Shield and Desert Storm.  No further explanation for a basis of this finding was presented.

The Veteran was provided with an additional VA examination in January 2014.  The examiner noted that review of service treatment records is negative for any indication of treatment for a joint pain condition.  For the joint pain condition, diagnosis is degenerative joint disease of the shoulder, degenerative disc disease of the lumbar spine, and strain status post surgery right knee.  The VA examiner opined that the Veteran's claimed conditions of joint pain are diseases with clear and specific etiology and therefore less likely than not due to environmental exposure in South West Asia.  These claimed conditions are also less likely than not related to service as there is no evidence generalized joint pains documented in the service treatment records.

The Veteran was provided with an additional VA examination in January 2015.   The examiner noted ranges of motion for the left elbow as flexion 125 degrees, extension 0 degrees, forearm supination 85 degrees, and forearm pronation 80 degrees. The right elbow ranges of motion were noted as flexion 125 degrees, extension 0 degrees, forearm supination 85 degrees, and forearm pronation 80 degrees.  There was objective evidence of painful motion noted with flexion.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis noted.  The examiner diagnosed the Veteran with bilateral chronic elbow strain.

The examiner noted ranges of motion for left wrist as flexion 70 degrees, dorsiflexion 65 degrees, ulnar deviation 45 degrees, and radial deviation 20 degrees.  The right wrist ranges of motion were noted as flexion 70 degrees, dorsiflexion 65 degrees, ulnar deviation 45 degrees, and radial deviation 20 degrees.  There was painful motion noted with palmar flexion and dorsiflexion.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis noted.  The examiner diagnosed the Veteran with bilateral wrist strain.

The examiner noted ranges of motion for the left shoulder as flexion 110 degrees, abduction 110 degrees, and external and internal rotation as 90 degrees.  There was painful motion noted with palmar flexion and abduction.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis, recurrent subluxation, instability, or effusion or dislocation noted.  The examiner diagnosed the Veteran with left rotator cuff tendonitis.

The examiner noted ranges of motion for the left knee as flexion 120 degrees and extension 0 degrees.  There was objective evidence of painful motion noted. The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis, instability, or dislocation noted.  The examiner diagnosed left patellofemoral pain syndrome.

The examiner noted ranges of motion for the left and right ankle plantar flexion 20 degrees and dorsiflexion 45 degrees.  There was no painful motion noted.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was noted as normal and there was no muscle atrophy noted.  There was no ankylosis noted.  The examiner diagnosed  bilateral calcaneal spurs.  

The examiner opined that the bilateral wrist strain, chronic elbow strain, left knee patellofemoral pain syndrome, left rotator cuff tendonitis, and bilateral calcaneal spurs were less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationales for the examiner's opinion was that the chronic bilateral elbow strain, bilateral wrist strain, left knee patellofemoral pain syndrome, left rotator cuff tendonitis, and bilateral calcaneal spurs are distinct conditions with clear and specific etiologies and diagnosis.  These condition have not been associated with the illnesses or exposures described by the Veteran in  returning from the Gulf War in journals.

Analysis

Right Knee

Based on the above, the Board finds that the Veteran's patellofemoral pain syndrome of the right knee in regards to limitation of flexion to 96 degrees at worst with painful motion only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a flexion limited to 30 degrees or less.

Separate or higher evaluations for limitation of knee extension may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, no such limitation of motion more than 0 degrees has been shown throughout the appeals period.

The Board also notes that separate evaluations are available for showings of lateral instability.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Here, the Veteran has not been shown to have any evidence of instability throughout the appeals period.

Last, the Veteran has not shown any evidence of ankylosis, dislocation, or malunion at any time pertinent to the present appeal.  As such, any further analysis under Diagnostic Codes 5256, 5258, 5262 is not warranted. 

Accordingly, the Board finds that the Veteran is only entitled to 10 percent evaluations for bilateral limitation of flexion to 96 degrees at worst with painful motion for the entire period of appeal.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for a bilateral limitation of flexion to 96 degrees at worst with painful motion are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the bilateral knee strain at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right knee.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5003 and 5215.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right knee  presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Joints

As will be discussed in detail below, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for joint pain, diagnosed as degenerative joint disease of the shoulder, degenerative disc disease of the lumbar spine, rotator cuff tendonitis, chronic bilateral elbow strain, chronic bilateral wrist strain, left knee patellofemoral pain, and bilateral calcaneal spurs, to include as the result of Southwest Asia service, so the appeal must be denied.

The record evidence establishes that the Veteran has a current diagnosis of degenerative joint disease of the shoulder, degenerative disc disease of the lumbar spine, rotator cuff tendonitis, chronic bilateral elbow strain, chronic bilateral wrist strain, left knee patellofemoral pain, and bilateral calcaneal spurs.  See January 2015, January 2014, and March 2011 VA Examination Reports.  Such diagnoses encompassed all of the Veteran's attributable joint complaints and symptoms.  As such, the Veteran does not have an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Accordingly, the presumption is not for application.  38 C.F.R. § 3.317.

The Veteran's service treatment records contain no complaint, clinical finding, or diagnosis pertaining to joint pain, to include degenerative joint disease of the shoulder, degenerative disc disease of the lumbar spine, rotator cuff tendonitis, chronic bilateral elbow strain, chronic bilateral wrist strain, left knee patellofemoral pain, and bilateral calcaneal spurs in military service.  However, the Veteran's personnel records do reveal that he had Southwest Asia service.  Although the presumption is not available in this case, the Board shall consider whether there may be a direct nexus with the particular circumstances of such service.

As for a nexus, or link, between the Veteran's Southwest Asia service and his current conditions resulting in joint pain, the medical opinion evidence relating to the etiology of the Veteran's current disability is provided in the March 2011, January 2014, and January 2015 VA examination reports.  The VA examiners opined that the Veteran's conditions manifesting in joint pain were not the result of his in-service exposure in Southwest Asia.  The examiners explained that these are distinct conditions with clear and specific etiologies and diagnoses.  These conditions have not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  These opinions were provided by medical professionals who, by medical credentials, specialized training and knowledge, are qualified and thus competent to offer an opinion as to medical diagnosis and causation.  These opinions were also adequate, as they provided a clear conclusions supported by the medical evidence of record, taking the Veteran's competent and credible lay statements into account, and providing a full rationale for such opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the VA examiners noted that the Veteran's current disabilities were not caused by or incurred in military service due to a lack of any notation of any such complaints, symptoms, or diagnoses in the service treatment records.  In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of any joint pain conditions or injury.  Moreover, the Veteran's separation examination is absent for any such notations or complaints.  Importantly, the first evidence of any kind referring to any problem with the joints was when the Veteran first began complaining of joint pain as shown by the initiation of his first claim in August 1995, nearly 4 years after discharge from military service.  He was not even diagnosed with degenerative joint disease until the early 2000s.  The Board notes that the passage of such time between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to also be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

 Here, the Veteran's service treatment records are complete (which include entrance and separation examinations), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any joint pain conditions or requisite musculoskeletal disabilities during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for a right knee injury, a skin condition, injuries to his hands, and upper respiratory infections.  He was freely sharing problems that affected his musculoskeletal system; it seems reasonable that had he been having widespread joint pain, he would have mentioned it too, not to mention that he also had ample opportunity to bring up the joints of the legs within the context of treatment he was already receiving for the right knee.  Therefore, the absence of documented joint pain or associated musculoskeletal disabilities makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.

Last, in regard to the issue of continuity of symptomology, as the Veteran's right shoulder degenerative joint disease and degenerative disc disease of the lumbar spine are arthritis as contemplated by 38 C.F.R. § 3.309  and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, the Board finds that given the absence of the establishment of an event or injury in service or for many years after service, service connection may not be established based on continuity of symptomatology.

The only other evidence in the claims file supporting the existence of a disability manifested joint pain resulting from exposure to certain environmental factors in Southwest Asia is the Veteran's own statements. While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of joint pain and its symptoms falls outside the realm of common knowledge of a lay person as it involves a complex medical question. See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of her vertigo, see Gutierrez  v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing joint pain or to etiologically link the Veteran's reported symptoms to his Southwest Asia exposure in active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012)..

Accordingly, the weight of the medical evidence is against an association between any current disabilities of the joints and service.  The preponderance of the evidence is against the claim of service on the applicable theories of service connection and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.
 
Entitlement to service connection for joint pain, to include as due to an undiagnosed illness is denied.


REMAND


Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

COPD

The Veteran has claimed that he began experiencing breathing problems shortly after returning from service in the Gulf War in 1991.  In October 1989 on a dental health questionnaire, the Veteran denied a history of asthma, emphysema, or persistent cough.  However, in June 1991, after returning from service in the Gulf War, the Veteran gave a history of asthma, hay fever, and sinus problems.  In November 1991 the Veteran gave a history of asthma and shortness of breath.  The physician noted that the Veteran had an asthma attack at age 7 with no problem since then.  On separation examination the clinical evaluation of the lungs and chest was normal.

The Veteran has been provided with several VA examinations during his claim.  In March 2011, the Veteran was provided with a general VA examination.  Upon review of the claims file, subjective history, and objective testing, the examiner diagnosed the Veteran with COPD.  The examiner opined that it was a medically diagnosable condition with partially explained etiology.  He further provided that, on review of the currently available medical literature there is no evidence that chronic obstructive pulmonary disease is found to be related to a specific exposure event while serving in Southwest Asia.  Although the examiner noted that the Veteran had complained of suffering an asthma attack at age 7 as well as noted the in-service complaints of shortness of breath upon returning from Southwest Asia, there was no discussion of whether the Veteran's current COPD was caused by or the result of such in-service symptoms or complaints.  Additionally, there was no discussion of whether the Veteran had a clear and unmistakable diagnosis of asthma prior to entry to service and, whether such diagnosis was aggravated beyond its natural progression by such service.

The Veteran was provided with an additional VA examination in January 2014.  Upon review of the claims file, subjective history, and objective testing, the examiner diagnosed the Veteran with COPD.  The examiner opined that it was a medically diagnosable condition with partially explained etiology.  He further provided that, on review of the currently available medical literature there is no evidence that chronic obstructive pulmonary disease is found to be related to a specific exposure event while serving in Southwest Asia.  Although the examiner noted that the Veteran had complained of suffering an asthma attack at age 7 as well as noted the in-service complaints of shortness of breath upon returning from Southwest Asia, the examiner merely found that there was no relationship to the Veteran's current COPD because service treatment records were absent for a discussion of COPD.  Additionally, there was no discussion of whether the Veteran had a clear and unmistakable diagnosis of asthma prior to entry to service and, whether such diagnosis was aggravated beyond its natural progression by such service.

The Veteran was provided with an additional VA examination in January 2015.  Upon review of the claims file, subjective history, and objective testing, the examiner diagnosed the Veteran with COPD.  The examiner opined that it was a medically diagnosable condition with partially explained etiology.  He further provided that, on review of the currently available medical literature there is no evidence that chronic obstructive pulmonary disease is found to be related to a specific exposure event while serving in Southwest Asia.  There was no discussion of whether the Veteran's COPD could be directly related to his in-service complaints of breathing trouble upon returning from Southwest Asia.  Additionally, there was no discussion of whether the Veteran had a clear and unmistakable diagnosis of asthma prior to entry to service and, whether such diagnosis was aggravated beyond its natural progression by such service.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  

Here, the VA examinations of record, though they discussed the Veteran's pre-service history of asthma and in-service complaints of breathing problems, did not render adequate opinions regarding such.  Rather, the 2014 VA examiner, the only opinion that even addressed the idea of direct service connection, merely found that that because COPD was not specifically diagnosed in the service treatment records, there was no relationship of his current disability to military service.   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).   Although the 2014 VA examiner provided the lack of service treatment records showing a diagnosis of COPD as reasons for his opinion, the Board finds that these are insufficient, as the lack of documented treatment seemed to form the whole basis and there was no indication that the Veteran's lay statements, to include in-service complaints of breathing problems, were fully considered.  The absence of documented treatment is service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 23 Vet. App. 23, 37   (2007).  Here, the Board finds that it is likely that the Veteran experienced the breathing problems he described upon returning from Southwest Asia, as he is competent to provide testimony regarding first-hand experiences and he is credible, as his complaints have remained consistent and were actually documented contemporaneously within the context of treatment in service.

Accordingly, on remand, the Veteran's claims file should be returned to the VA examiner who provided the January 2015 VA examination in order to render addendum opinions regarding the theories of direct service connection as well as aggravation of a pre-service disability.  

Muscle Pain

Here the Veteran has claimed that he has experienced muscle pain, predominately in his upper bilateral extremities since returning from service in Southwest Asia.  The Veteran also provided testimony at his 2011 Board hearing that such pain is actually sensory nerve pain that he feels radiating throughout his bilateral upper extremities.  

In this regard, while the Veteran has been provided a VA muscles examination for this condition, which rendered no currently diagnosable condition of the muscles, he has never been specifically evaluated for any disability of the nervous system affecting the areas described.

Accordingly, in order to afford the Veteran the benefit of a thorough medical examination for the full description of his disabilities, the Board finds that a VA examination should be provided to examine the neurological aspects of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the examiner who conducted the January 2015 VA examination for the Veteran's COPD.  If that examiner is no longer available, the Veteran's claims file should be forwarded to another examiner. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that COPD had its onset in service. In particular, the examiner should discuss the Veteran's lay statements regarding in-service onset as well as the service treatment records showing complaints of breathing problems after returning from service in Southwest Asia in June 1991 and November 1991.

Additionally, the examiner should render an opinion as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran had a pre-existing breathing condition, to specifically include asthma, prior to entry into service, and if so, was that condition aggravated beyond its natural progression due to such service?  In so doing, the examiner should consider the Veteran's history account of sustaining an acute asthma attack at age 7.

A rationale is requested for any opinion expressed.

2. The Veteran should be scheduled for an examination to determine the diagnosis and etiology of his claimed muscle pain. The claims file should be made available to the examiner. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed sensory complaints as part of his claim for muscle pain was caused by or aggravated by the Veteran's service, or whether it is and undiagnosed illness or part of a chronic multisymptom illness.  In this regard, the examiner is asked to consider and fully discuss the Veteran's lay statements regarding sensory pain throughout his bilateral upper extremities.

A rationale is requested for any opinion given.


3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


